Citation Nr: 0216752	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-05 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for the period January 20, 
1998, to May 15, 1998.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had unverified active military service from 
September 1991 to July 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

A preliminary review of the record indicates that due to an 
outstanding hearing request, this matter is not ready for 
appellate disposition.  In her June 2001 substantive appeal, 
the veteran indicated that she desired a hearing before a 
Member of the Board at the RO.  Because the veteran did have 
a hearing before a local hearing officer at the RO in April 
2002, a letter was sent to the veteran in September 2002 for 
the purpose of determining whether she still desired a Board 
hearing.

In the September 2002 letter, the veteran was given 30 days 
to respond and was advised that if she did not respond within 
30 days her case would be remanded for the purpose of 
scheduling a Board hearing at the RO.  The Board notes that 
the veteran has not responded to the September 2002 letter.

In light of the foregoing, this matter is REMANDED to the RO 
for the following:

The veteran should be scheduled for a 
hearing at the RO before a Member of the 
Board at the next available opportunity.

The purpose of this REMAND is to satisfy a hearing request, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




